IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


IN THE INTEREST OF F.F.                     : No. 330 WAL 2021
                                            :
                                            :
PETITION OF: D.F., MOTHER                   : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 3rd day of January, 2022, the Petition for Allowance of Appeal is

DENIED.